UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 96-4736
CHARLES LEROY JONES, JR., a/k/a
Pooh,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-96-75-A)

Argued: October 3, 1997

Decided: December 16, 1997

Before RUSSELL and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Suzanne Little, Alexandria, Virginia, for Appellant. Peter
Hugh White, UNITED STATES ATTORNEY'S OFFICE, Alexan-
dria, Virginia, for Appellee. ON BRIEF: Glen A. Trimper, Fairfax,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
James L. Trump, Assistant United States Attorney, John David
Kuchta, Special Assistant United States Attorney, UNITED STATES
ATTORNEY'S OFFICE, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Charles Leroy Jones of conspiracy to distribute
cocaine, using and carrying a firearm in relation to a drug-trafficking
crime, and undertaking related monetary transactions including
money laundering. Jones claims the district court failed to properly
instruct the jury and that there was insufficient evidence to sustain his
conviction of conspiracy to distribute drugs. We affirm.

I

In count 3, the indictment charged that Jones engaged in a mone-
tary transaction, affecting interstate and foreign commerce, in crimi-
nally derived property of a value greater than $10,000--the purchase
of a BMW with drug proceeds--violating 18 U.S.C.§ 1957 (1994).
Counts 4 and 5 contained the same allegations with respect to a
Mercedes-Benz and a Toyota Cressida.

Jones claims that the district court did not instruct the jury that an
effect on interstate commerce is a required element for conviction
under § 1957.

Jones is mistaken. The court instructed the jury that with respect
to counts 3, 4, and 5, the government must prove"that the defendant
engaged in a monetary transaction, in criminally derived property
having a value in excess of $10,000." JA 281. The court then
explained to the jury that a monetary transaction is a "transfer or
exchange in or affecting interstate commerce of funds or a monetary
instrument." § 1957(f)(1). The court elaborated on the meaning of "in-
terstate commerce" in other parts of the instruction. The court ade-
quately explained to the jury the government's obligation of proving
that the monetary transactions must affect interstate commerce.

                     2
II

Jones also claims that there was insufficient evidence to support his
conviction for conspiracy to distribute cocaine, and that he was
involved only in the independent sale of drugs.

A jury verdict "must be sustained if there is substantial evidence,
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942). The government
presented sufficient evidence from which a jury could find that Jones
participated in a conspiracy to distribute illegal drugs, in violation of
21 U.S.C. § 846 (1994). The government presented evidence of
Jones' relationship with Terry Barker, Dexter Blackstock, and others.

Barker testified that he would often give Jones a car with a secret
compartment that contained drugs and would take Jones' car until
Jones had unloaded the drugs. Barker would front the drugs and await
return of the car with money in it. Sometimes Barker and Jones rode
together to sell. They also traveled together to have secret compart-
ments installed in one of Jones' other vehicles. Barker explained that
Jones would "take care" of all the drugs he brought back from New
York, and he estimated that, at one point, Jones was taking care of
about a kilogram of crack every two weeks. Blackstock corroborated
part of Barker's testimony by testifying that he was present at some
transactions between Barker and Jones.

A jury could reasonably conclude from this evidence that Jones
was involved in a conspiracy to distribute drugs.

AFFIRMED

                     3